DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of A2 for Species A and polyethylene naphthalate resin, in the reply filed on August 24, 2022 is acknowledged. Because no statement indicating whether the election was made with or without traverse, the election has been treated as an election without traverse, see MPEP 818.01.
Claims 4-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A1, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 24, 2022.
Claim Objections
Claim 11 is objected to because of the following informalities:  L6 recites “the terminal hole of the cap plate” but should recite “a terminal hole of the cap plate” in order to have correct antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 11-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sunada et al. (US PGPub 2016/0043356), and further in view of Tamachi et al. (US PGPub 2017/0207491, cited on the IDS dated September 23, 2021).
Regarding Claim 1, Sunada discloses in Fig. 1 a battery (1) comprising:
a case (2) accommodating an electrode assembly (40) and having an opening ([0031], ([0033]); and
a cap assembly (10) comprising a cap plate (6) coupled to the case (2) to cover the opening, and a terminal plate (7) coupled to the cap plate (6) ([0031], [0034]).
While Sunada discloses wherein the battery (1) of Fig. 1 is a primary battery ([0031]), Sunada further discloses wherein the battery (1) is not limited to a primary battery and may be a rechargeable battery ([0050]).
It would have been obvious to one of ordinary skill in the art to utilize a rechargeable battery as the battery, as disclosed by Sunada, wherein the skilled artisan would have reasonable expectation that such would successfully form the battery desired by Sunada.
Modified Sunada does not disclose wherein the rechargeable battery comprises a direction determining member covering the cap plate and coupled to the case to define an extended part.
Tamachi teaches in Figs. 13-14 a battery (101) ([0121]]) comprising:
a case (121) accommodating an electrode assembly (10) and having an opening (10) ([0069]-[0071], [0123]-[0124]);
a direction determining member (25) coupled to the case (121) to define an extended part ([0073], [0124]).
Specifically, Tamachi teaches that in such a configuration, it is possible to seal the battery without caulking and improve airtightness inside the battery ([0011]).
It would have been obvious to one of ordinary skill in the art to couple a direction determining member to the case of modified Sunada to define an extended part, as taught by Tamachi, wherein the direction determining member consequently covers the cap plate of modified Sunada, in order to to seal the rechargeable battery of modified Sunada without caulking and improve airtightness inside the battery.
Regarding Claim 2, modified Sunada discloses all of the limitations as set forth above. Modified Sunada further discloses wherein
the electrode assembly (40 of Sunada) comprises a first electrode (4 of Sunada), a second electrode (3 of Sunada), and a separator (5 of Sunada) therebetween (Fig. 1, [0031], [0033] of Sunada),
the case (2 of Sunada) is connected to the first electrode (4 of Sunada) via  first electrode tab (12 of Sunada) ([0034] of Sunada), and
the terminal plate (7 of Sunada) is connected to the second electrode (3 of Sunada) via a second electrode tab (11 of Sunada).
Regarding Claim 11, modified Sunada discloses all of the limitations as set forth above. Modified Sunada further discloses wherein the terminal plate (7 of Sunada) comprises:
a flange part outside the cap plate (6 of Sunada) and electrically insulated from and attached to an outer surface of the cap plate (6 of Sunada) (see annotated Fig. 1 provided below and [0031] of Sunada, wherein the gasket 9 electrically insulates the terminal plate 7 from the cap plate 6); and
a tab connection portion protruding inside from the flange part to be inserted into a terminal hole of the cap (6 of Sunada) and electrically connected to the second electrode tab (11 of Sunada) via an inner surface of the terminal plate (7 of Sunada) (see annotated portion of Fig. 1 provided below and [0034] of Sunada).

    PNG
    media_image1.png
    468
    1080
    media_image1.png
    Greyscale

Regarding Claim 12, modified Sunada discloses all of the limitations as set forth above. Modified Sunada further discloses wherein, based on a bottom of the case (2 of Sunada), the outer surface of the cap plate (6 of Sunada) is covered by the flange part, and a remaining exposed surface of the cap plate (6 of Sunada) defines a plane surface (see annotated portion Fig. 1 of Sunada provided above).
Regarding Claim 13, modified Sunada discloses all of the limitations as set forth above. Modified Sunada further discloses wherein the direction determining member (25 of Tamachi) comprises:
a plane portion (25a of Tamachi) comprising a through hole (26 of Tamachi) corresponding to the flange part (see annotated portion of Fig. 1 of Sunada provided above, corresponding to 41 of Tamachi) so as to cover the exposed surface of the cap plate (6 of Sunada) while exposing the flange part (see annotated portion of Fig. 1 of Sunada provided above, corresponding to 41 of Tamachi) (Figs. 13-14, [0074], [0079], [0126] of Tamachi); and
a side portion (25B of Tamachi) extending along a side of the case (2 of Sunada, corresponding to 121 of Tamachi) outside the plane portion so as to cover and be coupled to a part of the side of the case (2 of Sunada, corresponding to 121 of Tamachi) (Figs. 13-14, [0087], [0123]-[0124] of Tamachi).
Regarding Claim 15, modified Sunada discloses all of the limitations as set forth above. Modified Sunada discloses that when the rechargeable battery (1 of Sunada) comprises the direction determining member (25 of Tamachi), it is possible to seal the battery without caulking and improve airtightness inside the battery ([0011] of Tamachi).
Modified Sunada remains silent regarding a length of the plane portion in a diameter direction and a length of the side portion in the height direction and consequently does not explicitly disclose wherein the diameter direction length of the plane portion is equal to or less than the length in the height direction of the side portion.
However, modified Sunada discloses wherein the length of the plane portion in the diameter direction and the length of the side portion in the height direction are not particularly limited and may be adjusted depending on the shape of rechargeable battery formed (Figs. 14 and 22, [0123], [0139] of Tamachi, e.g. see the cylindrical battery in Fig. 14 in which the length of the plane portion 25a in the diameter direction is less than that in the coin-shaped battery of Fig. 22). 
It would have been obvious to one of ordinary skill in the art to form the shape of the rechargeable battery of modified Sunada, such that the diameter direction length of the plane portion is equal to or less than the length in the height direction of the side portion, as the shape of the rechargeable battery is not particularly limited, as disclosed by modified Sunada, wherein the skilled artisan would have reasonable expectation that such would successfully seal the rechargeable battery without caulking and improve airtightness inside the rechargeable battery, as desired by modified Sunada. 
Regarding Claim 16, modified Sunada discloses all of the limitations as set forth above. Modified Sunada further discloses an insulating member (9 of Sunada) on an exterior circumference of the tab connection portion and arranged at the inner surface of the ca plate (6 of Sunada) ([0031], see annotated portion of Fig. 1 of Sunada provided above).
Regarding Claim 17, modified Sunada discloses all of the limitations as set forth above. Modified Sunada further discloses wherein the direction determining member (25 of Tamachi) defines a step on a side of the case (2 of Sunada, corresponding to 121 of Tamachi) by the extended part (Figs. 13-14 of Tamachi). 
Regarding Claim 18, modified Sunada discloses all of the limitations as set forth above. Modified Sunada further discloses wherein the case (2 of Sunada, corresponding to 121 of Tamachi) defines a first diameter at an outer surface in a diameter direction at a lower point, and
the direction determining member (25 of Tamachi) is coupled to an upper portion of the case (2 of Sunada, corresponding to 121 of Tamachi) to define a second diameter that is larger than the first diameter in the diameter direction (Figs. 13-14, [0073], [0123]-[0124] of Tamachi).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sunada et al. (US PGPub 2016/0043356) in view of Tamachi et al. (US PGPub 2017/0207491, cited on the IDS dated September 23, 2021), as applied to Claim 2 above, and further in view of Awai (JP 2006-313649A, see also the EPO machine generated English translation provided with this Office Action).
Regarding Claim 3, modified Sunada discloses all of the limitations as set forth above. Modified Sunada further discloses wherein the cap plate (6 of Sunada) is electrically connected to the case (2 of Sunada) ([0034] of Sunada).
Moreover, modified Sunada discloses wherein the cap plate (6 of Sunada) and the terminal plate (7 of Sunada) are electrically insulated from each other by a gaskets (9) (Fig. 1, [0031] of Sunada).
However, Sunada does not disclose wherein the cap plate and the terminal plate are thermally fused with a thermal fusion member therebetween. 
	Awai teaches a battery comprising a gasket, wherein the gasket may be thermally fused in other to increase the sealing force ([0009]).
	It would have been obvious to one of ordinary skill in the art to thermally fuse the gasket of modified Sunada to the cap plate and the terminal plate of modified Sunada, as taught by Awai, in order to increase the sealing force.
	Thus, modified Sunada discloses wherein the gasket (9 of Sunada) is a thermal fusion member ([0011] of Awai).
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The invention of Claim 14 is directed to the rechargeable battery as set forth above, wherein, based on the bottom of the case, a height of the plane portion is equal to or less than a height of the flange part.
The closest prior art is considered to be Sunada et al. (US PGPub 2016/0043356), and further in view of Tamachi et al. (US PGPub 2017/0207491, cited on the IDS dated September 23, 2021).
Regarding Claim 14, modified Sunada discloses all of the limitations as set forth above. Modified Sunada further discloses wherein the thickness of the direction determining member (25 of Tamachi) comprising the plane portion (25A of Tamachi) has a reduced thickness (i.e. height) ([0012] of Tamachi).
However, modified Sunada remains silent regarding the specific height of the plane portion and further remains silent regarding a height of the flange part.
Consequently, modified Sunada does not explicitly disclose wherein, based on a bottom of the case, the height of the plane portion is equal to or less than the height of the flange part.
The Examiner notes that the instant specification discloses that when, based on the bottom of the case, a height of the plane portion is equal to or less than a height of the flange part, it is possible to more effectively prevent a reverse direction insertion of the rechargeable battery and to more effectively prevent an external short circuit between the flange part of the terminal plate and the case ([0085]).
It would not have been obvious to one of ordinary skill in the art to specifically form plane portion and the flange parts of modified Sunada such that, based on the bottom of the case, a height of the plane portion is equal to or less than a height of the flange part, as called for in the claimed invention, as such was neither disclosed nor recognized by the prior art as a desired configuration and therefore the skilled artisan would not have been motivated nor would have had reasonable expectation of more effectively preventing a reverse direction insertion of the rechargeable battery and to more effectively preventing an external short circuit between the flange part of the terminal plate and the case of modified Sunada, as achieved by the claimed invention. 
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitations “wherein, based on the bottom of the case, a height of the plane portion is equal to or less than a height of the flange part” in combination with all of the other limitations taken as a whole.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        November 14, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
November 28, 2022